Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 was filed before the mailing date of the Non-final rejection on 5/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 8/14/2020 have been approved by the examiner.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 11, 13, 14, 16-19, 25 are rejected under 35 U.S.C. 102b as being clearly anticipated by Takemura et al. (US 2017/0077043).
 	With respect to Claim 11, Takemura teaches an encapsulant  8 comprising 
a trench (i.e. B, C, C, or D) formed into a main surface of the encapsulant 8.  A first surface area (i.e. the area outsider the perimeter of the chip 2) of the encapsulant 8 on one side of the trench.  A second surface area (i.e. the area directly above the chip 2) of the encapsulant on another side of the trench.  The first and second surface areas comprise different surface roughnesses (i.e. wider opening) (see Figs. 8a, 8b, 9, and 10).
 	With respect to Claim 13, Takemura teaches a metallic layer 5 disposed on the first surface area that is galvanically plated (see Fig. 10).
 	With respect to Claim 14, Takemura teaches wherein the trench is an annular trench which surrounds the first surface area (see Figs. 9 and 10).
 	With respect to Claims 16, Takemura teaches an encapsulant 8 comprising a trench (i.e. B, C, or D) formed into a main surface of the encapsulant, wherein the trench spatially confines an area in which the encapsulant is removed and thereby exposes an upper surface of an underlying metallic layer 4b (see Figs. 7, 8a, 8b, 9, and 10).
 	With respect to Claim 17, Takemura teaches wherein the trench is an annual trench which surrounds the metallic surface (see Figs. 7, 8a, 8b, 9, and 10).
 	With respect to Claim 18, Takemura teaches wherein a bottom of the trench is disposed on the same level or lower than the upper surface of the metallic layer (see Figs. 9 and 10).
 	With respect to Claim 19, Takemura teaches wherein a difference between the upper surface of the metallic layer and an upper surface of the encapsulant is in a range from 100 nm to 5 um (i.e. 5 micrometers to 100 micrometers).  For example, if the thickness of the encapsulant is 50 micrometers then from the upper surface of the metallic layer would be more than 5 micrometers but less than 50 micrometers (see paragraph 107)..
 	With respect to Claim 25, Takemura teaches a semiconductor die 2 and a metallic layer (i.e. bonding pad on die 2) disposed above the semiconductor die.  An encapsulant 8 2 disposed so as to embed the semiconductor die and to surround the metallic layer, wherein a main face of the metallic layer is exposed to the outside and is non-coplanar with a main face of the encapsulant (see Figs. 8a, 8b, 9, and 10).

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (US 2017/0077043) as applied to claims 11 and 13 above, and further in view of Do et al. (US 2104/0284791).
 	With respect to Claim 15, it is well known in the semiconductor industry that a chip includes integrated transistors as the active circuitry as evident by Do (see paragraph 49).
 	With respect to Claim 21, Takemura discloses providing a semiconductor die 2 and disposing a metallic layer (i.e. bonding pads on die 2) above the semiconductor die.  Depositing an encapsulant 8 onto the metallic layer, wherein the encapsulant comprising an encapsulation material.  Providing lithography and sweeping the lithography over a surface area of the main surface of the encapsulant, wherein sweeping the lithography process comprises removing the encapsulation material of the encapsulant and thereby exposing the metallic layer (see paragraphs 102, 103, and 167-170;  Figs. 7, 8a, 8b, 9, and 10).
 	Takemura fails to discloses using a laser beam to form openings in the encapsulation.  However, Do discloses a laser beam to form openings in the encapsulation (i.e. dielectric material) (see paragraph 39; Figs. 13).  Thus, Takemura and Do have substantially the same environment of forming a plurality of openings in a dielectric layer for a semiconductor package.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize substituting the laser beam process for the lightography process of Takemura, since the laser beam process would facilitate in creating an precise opening in a dielectric layer for a semiconductor package as taught by Do.
 	With respect to Claim 22, Takemura discloses in paragraph 32 depositing a mask onto the encapsulant within the surface area before sweeping the laser beam of Do.

Allowable Subject Matter
10. 	Claims 1-10 are allowed.
11. 	Claims 12, 20, 23, 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of forming a mask along a portion above the edge of the trench.  Providing a second laser beam and sweeping the second laser beam over a surface area of the main surface of the encapsulant, wherein the surface area covers at least an area spatially confined by the trench in claim 1.
 	The first surface area comprises conductive particles generated by laser-activating an LDS additive of copper chromium oxide, wherein the first surface area has a higher surface roughness than the second surface area in claim 12.
 	The metallic layer is part of one or more of a leadframe or a clip in claim 20.
Disposing a thermal interface material layer onto the exposed metallic layer in claims 23 and 26.

 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/May 7, 2022						 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897